IN THE SUPREME COURT OF NORTH CAROLINA

                                           2022-NCSC-67

                                              No. 24A21

                                         Filed 17 June 2022


      IN THE MATTER OF: B.B., S.B., S.B.




            Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from an order entered on

     29 October 2020 and an order entered on 23 February 2022 after remand, both by

     Judge Wesley W. Barkley in District Court, Burke County. Heard originally in the

     Supreme Court on 5 October 2021 and calendared again for argument in the Supreme

     Court on 10 May 2022 but determined on the record and briefs without further oral

     argument pursuant to Rule 30(f) of the North Carolina Rules of Appellate Procedure.


            Amanda C. Perez for petitioner-appellee Burke County Department of Social
            Services.

            Olabisi A. Ofunniyin and Thomas N. Griffin III for appellee Guardian ad
            Litem.

            W. Michael Spivey for respondent-appellant mother.


            BARRINGER, Justice.

¶1          Respondent appeals from an order terminating her parental rights to three of

     her minor children, B.B. (Bob), S.B. (Sally) and S.B. (Susan).1 After careful review,



            1 Pseudonyms are used in this opinion to protect the juveniles’ identities and for ease
     of reading.
                                      IN RE: B.B., S.B., S.B.

                                                 2022-NCSC-67

                                               Opinion of the Court



     we affirm the trial court’s order.

                                          I.      Background

¶2         On 14 September 2018, the Burke County Department of Social Services (DSS)

     received a Child Protective Services (CPS) report stating that respondent was

     incarcerated, and Bob, Sally, and Susan were living in a car with their father. The

     report further alleged that the father was suspected of using methamphetamine. DSS

     confirmed that respondent was incarcerated and met with the father at the home of

     his sister. The father claimed that he and the children were staying at his sister’s

     home. The father signed a Safety Assessment in which he agreed the children would

     remain in his sister’s home, and he would submit to a substance abuse screening

     within twenty-four hours. However, when a social worker returned to the home on

     19 September 2018, the father had left the home and taken the children with him

     without providing any contact information.

¶3         On 21 September 2018, DSS was notified that the father brought Bob to school.

     Bob was wearing the same dirty and torn clothing that he had worn the previous day

     and stated that he had not eaten since the day before. At the end of the school day,

     nobody arrived to pick up Bob from school. DSS then contacted respondent, who was

     still incarcerated, and attempted without success to locate an appropriate alternative

     caregiver for the children based on information from respondent. Meanwhile, the

     father’s sister notified DSS that the father had left Sally and Susan in her care
                                     IN RE: B.B., S.B., S.B.

                                          2022-NCSC-67

                                       Opinion of the Court



     without providing his contact information or making a plan of care for the children.

     The father’s sister also refused to continue caring for the children. At the time, Bob

     had eight unexcused absences from school and one tardy; Sally had a scar on her

     torso, which she stated was a cut with a knife from her father; and Susan had a diaper

     rash, fever, and two red bumps on her torso. Additionally, all the children had an odor

     about them. DSS was unable to locate the father.

¶4         The same day, DSS filed a petition alleging that the juveniles were neglected

     and dependent and obtained non-secure custody of Bob, Sally, and Susan. On

     26 September 2018, DSS filed an amended petition.

¶5         Meanwhile, on 24 September 2018, respondent was released from custody, but

     she still had pending criminal charges in four counties including a probation

     violation. Respondent admitted to DSS the next day that she was unable to get the

     juveniles regular medical care and that for the last six months she had unstable

     housing. Respondent also refused to submit to a drug screen; she wanted to consult

     her attorney first. Respondent had previously tested positive for methamphetamines

     in 2017 and had a history of drug use. Susan tested positive at birth in 2017 for

     amphetamines, cannabinoids, and methamphetamine via meconium screening.

¶6         Before the hearing on the petition on 10 January 2019, respondent stipulated

     to the foregoing facts and stipulated that she was not employed and living with

     friends in a home that was not appropriate for children. Based upon stipulations
                                     IN RE: B.B., S.B., S.B.

                                          2022-NCSC-67

                                       Opinion of the Court



     made by respondent and the father, the trial court entered an order on

     24 January 2019 adjudicating Bob, Sally, and Susan as neglected and dependent

     juveniles. The trial court continued custody of the juveniles with DSS. The trial court

     also ordered respondent to comply with an out-of-home family services agreement

     (case plan) and granted her supervised visitation.

¶7         The trial court held review hearings on 7 March 2019 and 16 May 2019. The

     trial court entered review orders from both hearings in which it found as fact that

     respondent was unemployed, did not have stable housing, had not maintained

     consistent contact with DSS, and had not engaged in any case plan services.

¶8         Following a permanency-planning-review hearing held on 15 August 2019, the

     trial court entered an order on 5 September 2019. The trial court found as fact that

     respondent had recently been arrested on drug related charges in Buncombe County.

     The trial court again found as fact that respondent was not engaged in case plan

     services and had failed to maintain consistent contact with DSS. The trial court

     adopted a primary permanent plan of adoption with a secondary plan of reunification.

¶9         On 22 October 2019, DSS moved to terminate respondent’s parental rights to

     each of the three juveniles on the grounds of neglect, willful failure to make

     reasonable progress, willful failure to pay for the cost of care for the juveniles, and

     abandonment. N.C.G.S. § 7B-1111(a)(1)–(3), (7) (2021). Following a hearing held on

     4 September 2020, the trial court entered an order on 29 October 2020 in which it
                                          IN RE: B.B., S.B., S.B.

                                               2022-NCSC-67

                                            Opinion of the Court



       determined grounds existed to terminate respondent’s parental rights pursuant to

       each of the grounds alleged in the motion. The trial court further concluded it was in

       the juveniles’ best interests that respondent’s parental rights be terminated.

       Accordingly, the trial court terminated respondent’s parental rights.2 Respondent

       entered a notice of appeal on 2 November 2020. On 13 November 2020, the trial court

       entered an amended termination order.

¶ 10          On appeal, respondent presents four arguments. First, the trial court lacked

       jurisdiction to enter an amended termination order because notice of appeal had

       already been given, and the trial court made substantive, not clerical, changes.

       Second, the trial court abused its discretion by denying respondent’s motion to

       continue. Third, the trial court erred by concluding that grounds existed to terminate

       respondent’s parental rights. Fourth, respondent received ineffective assistance of

       counsel.

¶ 11          On 5 October 2021, this Court heard oral arguments concerning this appeal.

       Thereafter, this Court issued an order in the exercise of its discretion remanding the

       case “so the parties may supplement the record with evidence related to the trial

       court’s statements on the record concerning respondent-mother’s motion to continue

       on 4 September 2020” and “for the trial court to hear respondent-mother’s claim of




              2 The trial court’s order also terminated the parental rights of the juveniles’ father,
       but he did not appeal and is not a party to the proceedings before this Court.
                                       IN RE: B.B., S.B., S.B.

                                               2022-NCSC-67

                                         Opinion of the Court



       ineffective assistance of counsel.” In re B.B., 379 N.C. 660, 660 (2021) (order

       remanding case).

¶ 12         On remand, the trial court made findings of facts and conclusions of law and

       denied respondent’s Rule 60(b) motion alleging ineffective assistance of counsel.

       Then, consistent with this Court’s order, the parties supplemented the record on

       appeal and filed supplemental briefs for this Court. Thus, this appeal is now ripe for

       our full consideration.

                                         II.     Analysis

       A. Jurisdiction

¶ 13         We first consider respondent’s argument that the trial court lacked jurisdiction

       to enter the amended termination order after respondent had noticed her appeal

       because the trial court made substantive, not clerical, changes to the order. We agree

       that the trial court lacked jurisdiction to enter the amended termination order.

¶ 14         Generally, upon perfection of an appeal, N.C.G.S. § 1-294 “stays all further

       proceedings in the court below upon the judgment appealed from, or upon the matter

       embraced therein.” N.C.G.S. § 1-294 (2021); see also Am. Floor Mach. Co. v. Dixon,

       260 N.C. 732, 735 (1963) (“As a general rule, an appeal takes a case out of the

       jurisdiction of the trial court.”). However, “[w]hen a specific statute addresses

       jurisdiction during an appeal . . . that statute controls over the general rule.” In re

       M.I.W., 365 N.C. 374, 377 (2012). This Court recognized in In re M.I.W. that the
                                       IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                          Opinion of the Court



       legislature enacted a specific statute, N.C.G.S. § 7B-1003, regarding jurisdiction

       during an appeal for matters arising under the Juvenile Code that controls over

       N.C.G.S. § 1-294. Id. at 377–78. The legislature recognized that the “needs of the child

       may change while legal proceedings are pending on appeal,” necessitating “a modified

       approach” to jurisdiction during an appeal in juvenile cases. Id. at 377.

¶ 15         As relevant to this appeal, N.C.G.S. § 7B-1003(b) provides as follows:

                    (b) Pending disposition of an appeal, unless directed
                    otherwise by an appellate court or subsection (c) of this
                    section applies, the trial court shall:
                       (1) Continue to exercise jurisdiction and conduct
                       hearings under this Subchapter with the exception of
                       Article 11 of the General Statutes; and
                       (2) Enter orders affecting the custody or placement of
                       the juvenile as the court finds to be in the best interests
                       of the juvenile.

       N.C.G.S. § 7B-1003(b) (2021).

¶ 16         Article 11 of the Juvenile Code is entitled and addresses termination of

       parental rights. N.C.G.S. § 7B-1100 to -1114 (2021). Thus, absent direction from an

       appellate court to the contrary, “N.C.G.S. § 7B-1003(b) does not divest the court of

       jurisdiction in termination proceedings during an appeal but does . . . prohibit the

       trial court from exercising jurisdiction in termination proceedings while disposition

       of an appeal is pending.” In re J.M., 377 N.C. 298, 2021-NCSC-48, ¶ 17.

                    Exercising jurisdiction, in the context of the Juvenile Code,
                    requires putting the [trial] court’s jurisdiction into action
                    by holding hearings, entering substantive orders or
                    decrees, or making substantive decisions on the issues
                                        IN RE: B.B., S.B., S.B.

                                             2022-NCSC-67

                                          Opinion of the Court



                    before it. In contrast, having jurisdiction is simply a state
                    of being that requires, and in some cases allows, no
                    substantive action from the [trial] court.

       In re M.I.W., 365 N.C. at 379.

¶ 17         In this matter, after respondent filed her notice of appeal and before this Court

       took any action, the trial court entered an amended order with multiple additional

       findings of fact. Several of these findings of fact are neither findings of fact mentioned

       in the trial court’s oral ruling nor duplicative of other findings of fact in the original

       termination-of-parental-rights order. Thus, we are not persuaded that these changes

       corrected a clerical mistake or error arising from oversight or omission. See N.C.G.S.

       § 1A-1, Rule 60(a) (2021) (“Clerical mistakes in judgments, orders or other parts of

       the record and errors therein arising from oversight or omission may be corrected by

       the judge at any time on his own initiative or on the motion of any party and after

       such notice, if any, as the judge orders. During the pendency of an appeal, such

       mistakes may be so corrected before the appeal is docketed in the appellate division,

       and thereafter while the appeal is pending may be so corrected with leave of the

       appellate division.”). Rather, we conclude that the trial court exercised jurisdiction

       by entering a termination-of-parental-rights order that made substantive changes

       when the trial court lacked jurisdiction to do so under N.C.G.S. § 7B-1003(b). As a

       result, the amended termination-of-parental-rights order is void, and we only

       consider the original termination-of-parental-rights order that was entered on
                                       IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                          Opinion of the Court



       29 October 2020 and the 23 February 2022 order entered after remand and pursuant

       to this Court’s order.

       B. Continuance

¶ 18         We next consider respondent’s argument that the trial court abused its

       discretion by denying her counsel’s motion to continue the termination hearing.

       Assuming without deciding that the trial court erred, we conclude that respondent

       has not shown that she was prejudiced by the denial of the motion to continue.

       Therefore, respondent is not entitled to any relief.

¶ 19         The record reflects that at the outset of the termination hearing, respondent

       had not appeared, and the trial court asked respondent’s counsel if he had any contact

       with her. Counsel responded that respondent had bonded out of jail the night before

       and he had not heard from her and moved to continue the hearing in order to locate

       respondent. The trial court, after again determining that respondent was not in the

       courtroom, summarily denied the motion to continue. The trial court noted for the

       record that

                     [respondent] was prepared for transport yesterday at some
                     point, so she knew of today’s court date. She did bond out,
                     but she is not present today, despite the fact that she was
                     aware yesterday and prepared to come to court yesterday.
                     We do have the Respondent Father here, and we will
                                          IN RE: B.B., S.B., S.B.

                                               2022-NCSC-67

                                            Opinion of the Court



                     proceed.3

¶ 20          The standard of review for addressing motions to continue is well-established.

       When a respondent “did not assert in the trial court that a continuance was necessary

       to protect a constitutional right,” appellate courts “review the trial court’s denial of

       her motion to continue only for abuse of discretion.” In re A.L.S., 374 N.C. 515, 517

       (2020). “Abuse of discretion results where the court’s ruling is manifestly

       unsupported by reason or is so arbitrary that it could not have been the result of a

       reasoned decision.” Id. (cleaned up). “Continuances are not favored and the party

       seeking a continuance has the burden of showing sufficient grounds for it.” In re J.E.,

       377 N.C. 285, 2021-NCSC-47, ¶ 15 (cleaned up). Under the Juvenile Code,

       “[c]ontinuances that extend beyond 90 days after the initial petition shall be granted

       only in extraordinary circumstances when necessary for the proper administration of

       justice.” N.C.G.S. § 7B-1109(d) (2021). “Moreover, regardless of whether the motion

       raises a constitutional issue or not, a denial of a motion to continue is only grounds

       for a new trial when [the respondent] shows both that the denial was erroneous, and

       that [the respondent] suffered prejudice as a result of the error.” In re A.L.S., 374

       N.C. at 517 (cleaned up).




              3  Pursuant to this Court’s order, the record has been supplemented concerning the
       basis for the trial court’s first two statements. It is undisputed that the father was present
       for the termination hearing as reflected in the trial court’s last statement.
                                       IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                         Opinion of the Court



¶ 21             In her supplemental brief, respondent contends that “[t]he trial court

       acknowledged that it acted upon incorrect information when it denied counsel’s

       motion to continue,” and “[h]ad Judge Barkley known all of the[ ] facts when the

       matter was called for hearing on September 4 it seems unlikely that he would have

       denied even a few minutes for counsel to locate [respondent].” Yet even taking

       respondent’s presumption as true, respondent has not shown how she suffered

       prejudice as a result of the alleged error. Respondent has not shown that she “would

       have testified and that such testimony would have impacted the outcome of the

       proceeding.” In re C.C.G., 380 N.C. 23, 2022-NCSC-3, ¶ 14; see also In re D.J., 378

       N.C. 565, 2021-NCSC-105, ¶ 14 (“Based on the record before us, respondent’s offer of

       proof fails to demonstrate the significance of the witness’s potential testimony and

       any prejudice arising from the trial court’s denial of her motion to continue.”); In re

       H.A.J., 377 N.C. 43, 2021-NCSC-26, ¶ 13 (“[B]ased upon the record before us, we

       conclude respondent-mother has failed to demonstrate prejudice. She has not

       demonstrated how her case would have been better prepared, or a different result

       obtained, had a continuance been granted.”). Therefore, regardless of whether the

       denial of the motion to continue was erroneous, respondent is not entitled to any

       relief.

       C. Grounds for Termination

¶ 22             We next consider respondent’s argument that the trial court erred by
                                       IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                          Opinion of the Court



       concluding that grounds existed to terminate her parental rights at the adjudicatory

       stage. Since the trial court’s findings of fact support termination on the grounds of

       neglect pursuant to N.C.G.S. § 7B-1111(a)(1) and only one ground is necessary for

       termination, we conclude that the trial court did not err by adjudicating the ground

       of neglect and terminating respondent’s parental rights.

¶ 23         At the adjudicatory stage, the trial court takes evidence, finds facts, and

       adjudicates the existence or nonexistence of the grounds for termination set forth in

       N.C.G.S. § 7B-1111. N.C.G.S. § 7B-1109(e). The trial court may terminate parental

       rights upon an adjudication of any one of the grounds in N.C.G.S. § 7B-1111(a).

       N.C.G.S. § 7B-1111(a); see also In re E.H.P., 372 N.C. 388, 395 (2019). We review a

       trial court’s adjudication to determine whether the findings are supported by clear,

       cogent, and convincing evidence and whether the findings of fact support the

       conclusions of law. In re E.H.P., 372 N.C. at 392. “Findings of fact not challenged by

       respondent are deemed supported by competent evidence and are binding on appeal.”

       In re T.N.H., 372 N.C. 403, 407 (2019).

¶ 24         A trial court may terminate parental rights pursuant to N.C.G.S. § 7B-

       1111(a)(1) if “[t]he parent has abused or neglected the juvenile” as defined in N.C.G.S.

       § 7B-101. N.C.G.S. § 7B-1111(a)(1). A neglected juvenile is defined, in pertinent part,

       as a juvenile “whose parent, guardian, custodian, or caretaker does not provide proper
                                        IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                          Opinion of the Court



       care, supervision, or discipline; . . . or who lives in an environment injurious to the

       juvenile’s welfare . . . .” N.C.G.S. § 7B-101(15) (2019). As explained by this Court,

                    [t]ermination of parental rights based upon this statutory
                    ground requires a showing of neglect at the time of the
                    termination hearing or, if the child has been separated
                    from the parent for a long period of time, there must be a
                    showing of a likelihood of future neglect by the parent.
                    When determining whether such future neglect is likely,
                    the [trial] court must consider evidence of changed
                    circumstances occurring between the period of past neglect
                    and the time of the termination hearing.

       In re R.L.D., 375 N.C. 838, 841 (2020) (cleaned up).

¶ 25         In this case, respondent argues that the trial court’s findings of fact are

       insufficient to support termination on the ground of neglect because the trial court

       did not analyze respondent’s ability to participate in the case plan or provide support

       to her children during her incarceration. Respondent also challenges finding of fact

       40 as not supported by the evidence. We disagree: competent evidence supports

       finding of fact 40, and the findings of fact support the trial court’s adjudication of

       neglect.

¶ 26         Here, the trial court’s findings of fact reflect that the juveniles came into the

       custody of DSS on 21 September 2018. At that time, respondent was incarcerated.

       DSS contacted respondent by phone in jail and made efforts to locate an appropriate

       caregiver, but an appropriate caregiver could not be located. Respondent had a

       history of drug use and had tested positive for methamphetamines in September
                                         IN RE: B.B., S.B., S.B.

                                             2022-NCSC-67

                                           Opinion of the Court



       2017.    Susan    also   tested   positive   for    amphetamines,   cannabinoids,   and

       methamphetamine at birth in 2017. Respondent stipulated to these facts and others,

       and the trial court entered an order adjudicating Bob, Sally, and Susan neglected and

       dependent juveniles on 24 January 2018. Thereafter, respondent entered into a case

       plan, which included: (1) submitting to a substance abuse assessment and following

       all recommended treatment; (2) complying with random drug screens; (3) completing

       a parenting capacity evaluation; (4) completing a parenting education program; (5)

       obtaining and maintaining safe and stable housing; (6) refraining from criminal

       activity; and (7) obtaining and maintaining a legal source of income.

¶ 27           The trial court further found as follows:

                     28. The respondent mother has not addressed the issues
                     that led to the juvenile[s] being taken into care.

                     29. The respondent mother has continued to engage in
                     criminal behavior, including incurring criminal charges
                     while the minor children have been in [DSS]’s custody.

                     30. Respondent mother was arrested in July of 2019 for
                     felony counts of larceny, fleeing to elude arrest, possession
                     of a stolen vehicle, driving while license revoked, failure to
                     maintain lane control, speeding, reckless driving to
                     endanger, possession of stolen property, and possession of
                     methamphetamine.

                     31. At the time of this hearing, the respondent mother
                     had recently been released from custody and had pending
                     charges in Burke and Catawba Counties.

                     ....
                                       IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                          Opinion of the Court



                    34. [Respondent mother has] been out of custody at times
                    while the minor children have been in [DSS]’s custody, but
                    [has not] engaged with [DSS] or completed any part of [her]
                    case plan[].

                    ....

                    38. Respondent mother does not have a child support
                    order established and she has not voluntarily paid any
                    support for the benefit of the juveniles since they came into
                    [DSS]’s custody.

                    ....

                    40. [Respondent mother has not] provided any gifts,
                    notes, letters or provided any necessities [for the juveniles]
                    since the children came into [DSS]’s custody.

                    41. Pursuant to N.C.G.S. § 7B-1111(a)(1), [respondent
                    mother has] neglected the juveniles as shown by findings
                    [of] fact and conclusions of law contained in the
                    adjudication order rendered by the Honorable Wesley W.
                    Barkley and as specified above. There is a high likelihood
                    of a repetition of the neglect if the juveniles were returned
                    to the care and control of the [respondent mother as she
                    has] not corrected the conditions that led to the removal of
                    the juveniles.

¶ 28         Respondent only challenges finding of fact 40 as not supported by clear, cogent,

       and convincing evidence. However, at the termination-of-parental-rights hearing, a

       DSS social worker responded “no” when asked whether respondent had provided

       “anything” for her children. Given this testimony, the trial court could find that

       respondent had not provided the juveniles with any gifts, notes, letters, or necessities

       since they entered into DSS’s custody. See In re D.L.W., 368 N.C. 835, 843 (2016)
                                         IN RE: B.B., S.B., S.B.

                                             2022-NCSC-67

                                           Opinion of the Court



       (stating that it is the trial court’s duty to consider all the evidence, pass upon the

       credibility of the witnesses, and determine the reasonable inferences to be drawn

       therefrom). Thus, we conclude that finding of fact 40 is supported by clear, cogent,

       and convincing evidence.

¶ 29         We also reject respondent’s argument that the findings of fact do not support

       the trial court’s adjudication of neglect. This Court has stated:

                    Our precedents are quite clear—and remain in full force—
                    that incarceration, standing alone, is neither a sword nor a
                    shield in a termination of parental rights decision. How
                    this principle applies in each circumstance is less clear.
                    While respondent’s incarceration, by itself, cannot serve as
                    clear, cogent, and convincing evidence of neglect, it may be
                    relevant to the determination of whether parental rights
                    should be terminated.

       In re J.S., 377 N.C. 73, 2021-NCSC-28 ¶ 21 (cleaned up).

¶ 30         Here, the findings of fact reflect respondent had been out of custody at times

       while the juveniles were in DSS’s custody but did not engage with DSS or completed

       any part of her case plan. Further, respondent did not provide gifts, notes, letters,

       necessities, or financial support to Bob, Sally, or Susan. Notably, respondent also

       continued to engage in criminal behavior and incurred criminal charges while Bob,

       Sally, and Susan were in DSS’s custody. Respondent’s case plan required her to

       refrain from criminal activity.

¶ 31         Given the foregoing, we are not persuaded by respondent’s arguments.

       Continued criminal activity and a failure to complete a case plan when not
                                       IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                          Opinion of the Court



       incarcerated for the entirety of the case supports a determination of likelihood of

       future neglect. See In re J.E., 377 N.C. 285, 2021-NCSC-47, ¶ 26; In re J.M.J.-J., 374

       N.C. 553, 566 (2020). Further, while recognizing the potential limitations of

       incarceration, our precedent does not excuse parents who are incarcerated from

       “showing interest in the child’s welfare by whatever means available,” and “requir[es

       parents] to do what they can to exhibit the required level of concern for their

       children.” In re A.G.D., 374 N.C. 317, 320 (2020) (cleaned up). Thus, we are not

       convinced that respondent’s periods of incarceration should excuse respondent from

       failing to provide any gifts, notes, letters, necessities, or financial support to her

       children for almost two years. See In re W.K., 376 N.C. 269, 278–79 (2020) (stating

       that father’s failure to send cards or gifts, despite being able to do so, supported a

       determination that neglect would reoccur should his children be returned to his care).

       Therefore, we conclude that the findings of fact support the trial court’s conclusion of

       neglect.

¶ 32         Because the trial court’s conclusion that a ground for termination existed

       pursuant to N.C.G.S. § 7B-1111(a)(1) is sufficient in and of itself to support

       termination of respondent’s parental rights, In re E.H.P., 372 N.C. at 395, we need

       not address respondent’s arguments regarding N.C.G.S. § 7B-1111(a)(2), (3) and (7).

       Furthermore, respondent does not challenge the trial court’s conclusion at the

       dispositional stage that termination of her parental rights was in the juveniles’ best
                                       IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                          Opinion of the Court



       interests.

       D. Ineffective Assistance of Counsel Claim

¶ 33         On appeal in her initial briefs and at oral argument, respondent alleged that

       she received ineffective assistance of counsel at the termination hearing and claimed

       that her counsel failed to secure her presence at hearings, seek visitation, file a

       response to the petition to terminate her parental rights, assert her due process

       concerns when moving to continue the termination hearing, and advocate for her at

       the termination hearing.

¶ 34         After oral arguments, this Court remanded to the trial court in the exercise of

       its discretion “for the trial court to hear respondent-mother’s claim of ineffective

       assistance of counsel.” In re B.B., 379 N.C. at 660. We observed that the “record before

       this Court contains no findings of fact or conclusions of law as to the claim of

       ineffective assistance of counsel because respondent-mother asserted her claim of

       ineffective assistance of counsel for the first time on appeal and has not sought relief

       from the trial court.” Id. We provided that “within ten days of this order, appellate

       counsel for respondent-mother may file a Rule 60(b) motion with evidentiary support

       to set aside the termination-of-parental-rights order as to respondent-mother for

       ineffective assistance of counsel.” Id. Additionally, if such a motion was filed, we

       ordered the trial court to hold an evidentiary hearing if necessary and “enter an order

       with any necessary findings of fact and conclusions of law” needed to address
                                         IN RE: B.B., S.B., S.B.

                                             2022-NCSC-67

                                           Opinion of the Court



       respondent-mother’s Rule 60(b) motion regarding ineffective assistance of counsel.

       Id. at 661.

¶ 35         On remand, the trial court held an evidentiary hearing and entered an order

       with findings of fact and conclusions of law. The trial court concluded that respondent

       failed to provide any evidence or argument showing a reasonable probability that, but

       for deficient counsel, a different result would have been reached in the termination

       proceeding. Thus, the trial court denied respondent’s Rule 60(b) motion.

¶ 36         In her supplemental brief, respondent presented several arguments. First,

       respondent challenges the trial court’s finding of fact “that there was no evidence that

       could have been presented to alter the result of the termination proceeding” and cites

       to findings of fact 42 and 44 through 50. The cited findings of fact from the trial court’s

       order are as follows:

                     42. Throughout the underlying case, the respondent
                         mother did not inform [her trial counsel] of any
                         actions she had taken to be reunited with her children
                         or any argument he needed to make regarding her
                         progress, despite having the opportunity to do so.

                     ....

                     44. The respondent mother did not provide evidence of
                         what she would have testified to at the termination of
                         parental rights hearing, had she been present.

                     45. The respondent mother did not identify evidence or
                         witnesses that should have been presented at the
                         termination of parental rights hearing, other than
                         testifying that she wanted to provide gifts and letters
                                       IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                         Opinion of the Court



                         to her children. As noted, the court finds that no such
                         efforts were made prior to the filing of the motion for
                         termination of parental rights.

                    46. There is no evidence that the respondent mother could
                        have been presented in a more favorable manner on
                        September 4, 2020 at the termination hearing.

                    47. In the absence of any showing of evidence or testimony
                        that could have been presented, the court finds that,
                        even if respondent mother had been present and
                        available at every hearing throughout the pendency of
                        the underlying case, the outcome of the termination
                        hearing would have been the same.

                    48. The court received no evidence to contradict its
                        findings in the underlying order supporting grounds
                        for termination under N.C.G.S. § 7B-1111(a)(l), (2), or
                        (7).

                    49. There is no evidence that the outcome of the
                        termination hearing would have been different had
                        her trial counsel’s performance been different.

                    50. The respondent mother was not prejudiced by her trial
                        counsel’s performance.

¶ 37         However, the cited findings of fact, which are quoted above, do not contain a

       finding “that there was no evidence that could have been presented to alter the result

       of the termination proceeding.” (Emphasis added.) The trial court did find that

       respondent did not put forth material evidence that could have been presented at the

       termination hearing, but these are not analogous. Thus, there is no finding of fact for

       this Court to review as it relates to respondent’s argument, and we are bound to the

       findings of facts. In re K.N.L.P., 2022-NCSC-39, ¶ 15 (2022). Later in this opinion, we
                                        IN RE: B.B., S.B., S.B.

                                             2022-NCSC-67

                                          Opinion of the Court



       address respondent’s argument that the trial court erred by concluding that she failed

       to put forward evidence to meet her burden to show that there is a reasonable

       probability that, but for counsel’s errors, there would have been a different result in

       the proceedings. However, that does not appear to be the argument respondent makes

       here.

¶ 38           Second, respondent argues that the trial court erred by not applying the correct

       standard to assess prejudice. Respondent-mother claims that the trial court “held

       that respondent-mother failed to present evidence at the Rule 60 hearing showing

       that she would have ‘won’ and received a favorable ruling at the termination hearing.”

       However, as stated in the trial court’s order, the trial court articulated and applied

       the standard of “reasonable probability,” which is consistent with our precedent. The

       trial court stated:

                     8. Respondent mother was not prejudiced by her trial
                        counsel’s performance, either in the termination
                        hearing or the underlying case, in that she did not
                        establish a reasonable probability that the outcome of
                        the termination hearing (or other hearings) would have
                        been different but for trial counsel’s conduct.

¶ 39           This Court has explained that:

                     To prevail on a claim of ineffective assistance of counsel,
                     respondent must show that counsel’s performance was
                     deficient and the deficiency was so serious as to deprive
                     him of a fair hearing. To make the latter showing, the
                     respondent must prove that there is a reasonable probability
                     that, but for counsel’s errors, there would have been a
                     different result in the proceedings.
                                        IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                          Opinion of the Court




       In re G.G.M., 377 N.C. 29, 2021-NCSC-25, ¶ 35 (cleaned up) (emphasis added).

       Respondent’s initial brief acknowledges that our precedent requires this showing,

       citing In re T.N.C., 375 N.C. 849, 854 (2020).

¶ 40         Applying this standard in proceedings under the Juvenile Code, we routinely

       resolve claims of ineffective assistance of counsel on the respondent’s failure to show

       prejudice. See, e.g., In re Z.M.T., 379 N.C. 44, 2021-NCSC-121, ¶ 17; In re B.S., 378

       N.C. 1, 2021-NCSC-71, ¶ 13; In re N.B., 377 N.C. 349, 2021-NCSC-53, ¶ 30; In re

       J.M., 377 N.C. 298, 2021-NCSC-48, ¶ 36; In re G.G.M., ¶ 35. Resolving claims of

       ineffective assistance of counsel on the respondent’s failure to show prejudice is

       consistent with the recommendation by the Supreme Court of the United States and

       this Court’s precedent in criminal proceedings. State v. Braswell, 312 N.C. 553, 563

       (1985) (“[A] court need not determine whether counsel’s performance was deficient

       before examining the prejudice suffered by the defendant as a result of the alleged

       deficiencies. The object of an ineffectiveness claim is not to grade counsel’s

       performance. If it is easier to dispose of an ineffectiveness claim on the ground of lack

       of sufficient prejudice, which we expect will often be so, that course should be

       followed. Courts should strive to ensure that ineffectiveness claims not become so

       burdensome to defense counsel that the entire criminal justice system suffers as a

       result.” (quoting Strickland v. Washington, 466 U.S. 668, 697 (1984)).
                                       IN RE: B.B., S.B., S.B.

                                            2022-NCSC-67

                                          Opinion of the Court



¶ 41         Third, respondent argues that the trial court erred by failing to consider the

       cumulative effect of respondent’s trial counsel’s deficient performance and by not

       correctly applying the standard to assess prejudice. However, the trial court’s

       conclusion of law eight reflects that the trial court considered cumulative prejudice.

       The trial court expressly considered whether respondent was prejudiced by her trial

       counsel’s performance both “in the termination hearing” and “in the underlying case.”

       Yet, as discussed, the trial court’s findings of fact supporting these conclusions were

       either unchallenged or supported by competent evidence. Accordingly, were we to

       address this argument, we would be bound to affirm the trial court’s conclusion that

       respondent was not cumulatively prejudiced. Because the trial court in this case did

       consider cumulative prejudice, we need not address whether cumulative prejudice

       must be considered by the trial court in this context.

¶ 42         Given the binding findings of fact before us, we agree with the trial court that

       respondent failed to put forward evidence to meet her burden to show that there is a

       reasonable probability that, but for counsel’s errors, there would have been a different

       result in the proceedings. “A reasonable probability is a probability sufficient to

       undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

                    In making this determination, a court hearing an
                    ineffectiveness claim must consider the totality of the
                    evidence before the judge or jury. Some of the factual
                    findings will have been unaffected by the errors, and
                    factual findings that were affected will have been affected
                    in different ways. Some errors will have had a pervasive
                                       IN RE: B.B., S.B., S.B.

                                           2022-NCSC-67

                                         Opinion of the Court



                    effect on the inferences to be drawn from the evidence,
                    altering the entire evidentiary picture, and some will have
                    had an isolated, trivial effect. Moreover, a verdict or
                    conclusion only weakly supported by the record is more
                    likely to have been affected by errors than one with
                    overwhelming record support. Taking the unaffected
                    findings as a given, and taking due account of the effect of
                    the errors on the remaining findings, a court making the
                    prejudice inquiry must ask if the defendant has met the
                    burden of showing that the decision reached would
                    reasonably likely have been different absent the errors.

       Id. at 695–96.

¶ 43         In the case before us, the same trial court judge presided over the termination

       hearing and respondent’s Rule 60(b) motion. The trial court had the totality of the

       evidence before him, and we do as well. We are not persuaded that a probability

       sufficient to undermine confidence in the outcome exists. Respondent testified that

       throughout the case, her trial counsel called or emailed her back every time she

       reached out by phone or email and that they would discuss what she could do to see

       her children, what she could do to get visitation, and what she could do to get her

       parental rights back. She testified that her trial counsel communicated with her at

       least 26 times throughout the length of the case. She further testified that she had

       met with the social worker and signed the case plan and knew what she was supposed

       to do for her plan without discussing it with her trial counsel. As found by the trial

       court, respondent understood her case plan, but respondent did not complete any

       element of her case plan and during the pendency of the case was both convicted of
                                       IN RE: B.B., S.B., S.B.

                                             2022-NCSC-67

                                         Opinion of the Court



       new criminal charges and violated her probation. Even if trial counsel has erred in

       some aspects of his representation,

                    [a]ttorney errors come in an infinite variety and are as
                    likely to be utterly harmless in a particular case as they
                    are to be prejudicial. They cannot be classified according to
                    likelihood of causing prejudice. Nor can they be defined
                    with sufficient precision to inform defense attorneys
                    correctly just what conduct to avoid.

       Strickland, 466 U.S. at 693. Therefore, we do not attempt to define what is correct

       and what to avoid, but merely hold that on the record before us, respondent is not

       entitled to relief from the trial court’s termination-of-parental-rights order on the

       basis of ineffective assistance of counsel. Respondent was given the opportunity to

       prove her claim of ineffective assistance of counsel on remand before the trial court

       through an evidentiary hearing by an extraordinary act of discretion by this Court.

       Respondent failed to do so.

                                      III.    Conclusion

¶ 44         While the trial court’s amended termination order was entered without

       jurisdiction pursuant to N.C.G.S. § 7B-1003(b), we conclude that the findings of fact

       in the trial court’s original 29 October 2020 order supported the adjudication on the

       ground of neglect pursuant to N.C.G.S. § 7B-1111(a)(1). Respondent has not

       challenged the trial court’s determination at the dispositional phrase. We have also

       concluded that the respondent failed to show prejudice from the denial of her

       counsel’s motion to continue at the termination-of-parental-rights hearing and failed
                                IN RE: B.B., S.B., S.B.

                                     2022-NCSC-67

                                  Opinion of the Court



to show prejudice for any alleged error by her trial counsel. Accordingly, we affirm

the trial court’s order terminating respondent’s parental rights to her children, Bob,

Sally, and Susan, and the trial court’s order denying respondent’s Rule 60(b) motion

regarding ineffective assistance of counsel.

      AFFIRMED.
             Justice EARLS dissenting.

¶ 45         A parent’s right to effective representation in juvenile proceedings is an

       individual right that secures a broader structural principle. The right to counsel

       safeguards an individual parent’s fundamental liberty interests by ensuring the

       parent is not subject to the unnecessary and permanent dissolution of their rights in

       their child. In re T.N.C., 375 N.C. 849, 854 (2020) (“By providing a statutory right to

       counsel in termination proceedings, our legislature has recognized that this interest

       must be safeguarded by adequate legal representation.”) (quoting In re Bishop, 92

       N.C. App. 662, 664 (1989)). At the same time, the right to counsel furthers the State’s

       parens patriae interest in protecting a child’s welfare by facilitating the “adversarial

       system of justice” necessary to “ascertain the truth in any legal proceeding,” in the

       process helping the State determine what a child’s best interests require. In re Miller,

       357 N.C. 316, 334 (2003). Thus, a deprivation of a parent’s right to counsel imposes

       both an individual and systemic harm: it jeopardizes the parent’s constitutional

       rights as a parent and diminishes the capacity of juvenile proceedings to deliver just

       and accurate results based on something approaching “the truth.”

¶ 46         In this case, there is no real dispute that respondent-mother did not receive

       adequate representation during the juvenile and termination proceedings involving

       her children: Bob, Sally, and Susan. Respondent-mother was in and out of jail

       throughout these proceedings. On numerous occasions, the trial court issued a writ
                                       IN RE B.B., S.B., S.B.

                                            2022-NCSC-67

                                         Earls, J., dissenting.



       to bring respondent-mother to court to participate in hearings, but she was not

       brought to court. Counsel did not vigorously defend respondent-mother’s interests in

       her absence. Instead, at the final permanency planning hearing, another hearing

       respondent-mother was not brought to court to attend, respondent-mother’s attorney

       informed the court that he “had not had any recent contact from his client,” so he

       “consented to the Court receiving the court report and moving forward without his

       presence” because “he had another matter in another courtroom.” Counsel did not file

       a responsive pleading to DSS’s motion to terminate respondent-mother’s parental

       rights, even though respondent-mother mailed the court a handwritten note stating

       that she wanted to “stop the termination process of my parental rights.” At the

       termination hearing, counsel asked two questions of DSS’s sole witness but otherwise

       offered no defense and made no argument on respondent-mother’s behalf.

¶ 47         Under these circumstances, I cannot agree with the majority that respondent-

       mother’s ineffective assistance of counsel (IAC) claim should be denied for failure to

       show prejudice. Although there is a paucity of evidence in the record indicating how

       respondent-mother could have rebutted the grounds for termination found by the

       trial court at the termination hearing, counsel’s prolonged, repeated failure to

       adequately represent respondent-mother at every stage of these proceedings fatally

       undermined their validity as a mechanism for determining “the truth.” Therefore, I

       would hold that respondent-mother has demonstrated prejudice because she has
                                          IN RE B.B., S.B., S.B.

                                              2022-NCSC-67

                                           Earls, J., dissenting.



       shown that “counsel’s errors were so serious as to deprive the defendant of a fair

       [hearing], a [hearing] whose result is reliable.” State v. Braswell, 312 N.C. 553, 562

       (1985) (emphasis omitted) (quoting Strickland v. Washington, 466 U.S. 668, 687

       (1984)). I respectfully dissent.

                                I.   Prejudice under Strickland

¶ 48         There are two main problems with the majority’s analysis of respondent-

       mother’s IAC claim.

¶ 49         The first is that the majority’s articulation of how respondent-mother can

       demonstrate prejudice is unduly narrow and ignores a central concern animating

       Strickland and IAC doctrine—the critical importance of adequate representation to

       ensuring the integrity and validity of the adversarial process. The majority is correct

       that a party asserting IAC must demonstrate prejudice, and that the way courts

       typically examine prejudice is by assessing whether the party asserting IAC “prove[d]

       that there is a reasonable probability that, but for counsel’s errors, there would have

       been a different result in the proceeding.” In re G.G.M., 377 N.C. 29, 2021-NCSC-25,

       ¶ 35 (cleaned up). But the “reasonable probability” standard does not require a party

       to establish that counsel’s deficient performance was outcome-determinative.

       Strickland, 466 U.S. at 693 (“[A] defendant need not show that counsel's deficient

       conduct more likely than not altered the outcome in the case.”). Strickland itself

       cautioned that “that the principles we have stated do not establish mechanical rules.”
                                       IN RE B.B., S.B., S.B.

                                            2022-NCSC-67

                                         Earls, J., dissenting.



       Id. at 696. Instead, the Supreme Court emphasized that

                    the ultimate focus of inquiry must be on the fundamental
                    fairness of the proceeding whose result is being challenged.
                    In every case the court should be concerned with whether,
                    despite the strong presumption of reliability, the result of
                    the particular proceeding is unreliable because of a
                    breakdown in the adversarial process that our system
                    counts on to produce just results.

       Id.

¶ 50         “The right to counsel exists in order to protect the fundamental right to a fair

       trial,” or in this case a fair termination hearing. Lockhart v. Fretwell, 506 U.S. 364,

       368 (1993) (cleaned up). Accordingly, the prejudice prong of Strickland is ultimately

       concerned with distinguishing between instances of deficient performance that do not

       undermine the reliability of an adversarial proceeding and those that do. The goal of

       the inquiry is to assess whether counsel’s deficient performance “rose to the level of

       compromising the reliability of the [outcome of a proceeding] and undermining

       confidence in it.” Theriault v. State, 125 A.3d 1163, 2015 ME 137, ¶ 25; see also

       Fretwell, 506 U.S. at 372 (“[T]he ‘prejudice’ component of the Strickland test . . .

       focuses on the question whether counsel's deficient performance renders the result of

       the trial unreliable or the proceeding fundamentally unfair.”). Oftentimes, this can

       be demonstrated by projecting what might have happened had counsel performed

       adequately. But in some cases, counsel’s deficient performance completely

       undermines the validity of a supposedly adversarial proceeding as a mechanism for
                                        IN RE B.B., S.B., S.B.

                                             2022-NCSC-67

                                          Earls, J., dissenting.



       determining facts. In these rare circumstances, it is unnecessary to attempt to

       reconstruct what might have happened because what did happen produced a record

       and set of facts lacking all indicia of trustworthiness. See, e.g., Williams v. Taylor,

       529 U.S. 362, 391 (2000) (“It is true that while the Strickland test provides sufficient

       guidance for resolving virtually all ineffective-assistance-of-counsel claims, there are

       situations in which the overriding focus on fundamental fairness may affect the

       analysis.”); cf. United States v. Cronic, 466 U.S. 648, 658 (1984) (holding in a case

       decided the same day as Strickland that in some cases, the circumstances were “so

       likely to prejudice the accused” that prejudice does not have to be proven.). In certain

       instances, the question the reasonable probability test was designed to answer—

       whether or not the proceeding was fundamentally fair—has already been answered.

       See Griffin v. Aiken, 775 F.2d 1226, 1229 (4th Cir. 1985) (“[E]ven though it is to be

       presumed that counsel is competent, certain circumstances may indicate a

       breakdown in the adversarial process which will justify a presumption of

       ineffectiveness without inquiry into counsel’s actual performance at trial.”)

¶ 51         In these circumstances, efforts to project what might have happened had

       counsel performed adequately will be based on little more than an appellate court’s

       speculative guesswork. The reliability of this retrospective exercise is itself

       predicated on there being a reasonably well-developed record and established set of

       facts, which must be elicited and determined by the trial court. See State v. Smith,
                                        IN RE B.B., S.B., S.B.

                                             2022-NCSC-67

                                          Earls, J., dissenting.



       278 N.C. 36, 41 (1971) (explaining that the trial court “sees the witnesses, observes

       their demeanor as they testify and by reason of his more favorable position, he is

       given the responsibility of discovering the truth”). Assessing prejudice by projecting

       what might have happened based on a record and set of facts developed over the

       course of multiple hearings where a party repeatedly received deficient

       representation places that party “in an impossible bind,” because counsel’s

       performance is “so deficient that it deprived her of the opportunity to develop a record

       which would support her claim of prejudice[.]” In re Z.M.T., 379 N.C. 44, 2021-NCSC-

       121, ¶ 20 (Earls, J., dissenting). Because “[t]he assistance of counsel is often a

       requisite to the very existence of a fair [proceeding],” Argersinger v. Hamlin, 407 U.S.

       25, 31 (1972), it is perverse to deny a party’s IAC claim on the basis of a retrospective

       review of a record and set of facts produced in a set of proceedings where counsel’s

       performance was wholly deficient.

¶ 52         Moreover, the majority’s conclusion that it is routine and, indeed, preferable to

       resolve IAC claims by presuming that the representation was ineffective and jumping

       right to the question of whether there was a sufficient showing of prejudice disserves

       justice and the interests IAC doctrine aims to protect. See United States v.

       DiTommaso, 817 F.2d 201, 215 (2d Cir. 1987) (“The benchmark for judging any such

       claim of ineffectiveness must be whether counsel's conduct so undermined the proper

       functioning of the adversarial process that the trial cannot be relied on as having
                                         IN RE B.B., S.B., S.B.

                                              2022-NCSC-67

                                           Earls, J., dissenting.



       produced a just result.”). Resolving IAC claims by explaining why counsel’s

       performance was constitutionally inadequate does not require us to inappropriately

       “grade counsel’s performance”; rather, our refusal to do so constitutes an

       abandonment of our obligation to ensure the fair administration of justice. In our

       adversarial system, due process demands that parties have adequate opportunities

       to avail themselves of the advice of counsel and the services of an advocate who will

       present to a neutral fact finder the evidence and arguments that support their case.

       Cf. Herring v. New York, 422 U.S. 853, 862 (1975) (“The very premise of our adversary

       system of . . . justice is that partisan advocacy on both sides of a case will best promote

       the ultimate objective” of discerning the truth). Concluding that justice has been done

       in the absence of a meaningful adversarial process, based upon our own speculation

       that the result of a reliable process would not have been different, when our projection

       of what the result would have been is itself based upon the record and facts developed

       during a wholly untrustworthy proceeding, is little more than a convenient and

       comforting fiction.

¶ 53         The second problem with the majority’s prejudice analysis is its refusal to

       meaningfully engage respondent-mother’s cumulative prejudice claim. Under the

       cumulative prejudice doctrine, “instances of counsel’s deficient performance may be

       aggregated to prove cumulative prejudice.” State v. Allen, 378 N.C. 286, 2021-NCSC-

       88, ¶ 42. Cumulative prejudice may arise in circumstances such as this one where
                                          IN RE B.B., S.B., S.B.

                                               2022-NCSC-67

                                            Earls, J., dissenting.



       counsel performs deficiently numerous times or in various ways while representing a

       party. See Cooper v. Fitzharris, 586 F.2d 1325, 1333 (9th Cir. 1978) (“If counsel is

       charged with multiple errors at trial, absence of prejudice is not established by

       demonstrating that no single error considered alone significantly impaired the

       defense [because] prejudice may result from the cumulative impact of multiple

       deficiencies.”). Because legal proceedings are dynamic, it is often difficult to isolate

       the effects of any one instance of deficient performance—counsel’s failure to provide

       adequate representation at multiple points in a proceeding might fundamentally

       alter the course of that proceeding, even though the harm to a party’s interests cannot

       easily or entirely be traced to a single instance.

¶ 54          In stating that it “need not address whether cumulative prejudice must be

       considered by the trial court” because the trial court’s conclusions of law reveal that

       it “considered cumulative prejudice,” the majority implies that it is an open question

       whether a court must review for cumulative prejudice when a party brings an

       ineffective assistance of counsel claim alleging multiple discrete instances of deficient

       performance.1 But this question was asked and answered in State v. Allen, 378 N.C.


              1 The majority further suggests that because, in their view, respondent-mother did
       not challenge the trial court’s findings of fact or those findings were supported by the
       evidence, “were we to address this argument, we would be bound to affirm the trial court’s
       conclusion that respondent was not cumulatively prejudiced.” However, that is not correct
       because it completely abdicates our duty as an appellate court to examine whether the
       findings of fact support the trial court’s conclusions of law. See In re E.H.P., 372 N.C. 388,
       392 (2019) (“We review a trial court's adjudication under N.C.G.S. § 7B-1111 ‘to determine
       whether the findings are supported by clear, cogent and convincing evidence and the findings
                                IN RE B.B., S.B., S.B.

                                     2022-NCSC-67

                                  Earls, J., dissenting.



286, 2021-NCSC-88. In Allen, we explained that a trial court considering an IAC

claim raised in a motion for appropriate relief

             must examine whether any instances of deficient
             performance at discrete moments in the trial prejudiced
             Allen when considered both individually and cumulatively.
             We reject the MAR court's erroneous conclusion that
             cumulative prejudice is unavailable to a defendant
             asserting multiple IAC claims. . . . [W]e adopt the reasoning
             of the unanimous Court of Appeals panel which recently
             concluded that “because [IAC] claims focus on the
             reasonableness of counsel’s performance, courts can
             consider the cumulative effect of alleged errors by counsel.”
             State v. Lane, 271 N.C. App. 307, 316, 844 S.E.2d 32, review
             dismissed, 376 N.C. 540, 851 S.E.2d 367 (2020), review
             denied, ––– N.C. ––––, 851 S.E.2d 624 (2020). To be clear,
             only instances of counsel’s deficient performance may be
             aggregated to prove cumulative prejudice—the cumulative
             prejudice doctrine is not an invitation to reweigh all of the
             choices counsel made throughout the course of
             representing a defendant.

Id. ¶ 42 (footnote omitted). We further explained that “[o]ur decision to recognize

cumulative prejudice claims is based upon our own interpretation of Strickland and

IAC doctrine,” establishing that cumulative prejudice doctrine applies to all IAC

claims derived from Strickland. Id. ¶ 42 n.8. The dissenting opinion in Allen disputed

the majority’s interpretation of our caselaw and this doctrine, but the dissenting

opinion acknowledged that, post-Allen, cumulative prejudice doctrine would be part

of “North Carolina’s jurisprudence on ineffective assistance of counsel claims,” Id.



support the conclusions of law.’ ” (quoting In re Montgomery, 311 N.C. 101, 111 (1984)
(citing In re Moore, 306 N.C. 394, 404 (1982)).
                                        IN RE B.B., S.B., S.B.

                                            2022-NCSC-67

                                         Earls, J., dissenting.



       ¶ 80 (Berger, J., dissenting). Allen is controlling precedent, and this Court is “bound

       by prior precedent [under] the doctrine of stare decisis.” In re O.E.M., 379 N.C. 27,

       2021-NCSC-120, ¶ 12 (quoting Bacon v. Lee, 353 N.C. 696, 712 (2001)). Under Allen,

       a trial court is required to review a party’s IAC claim for cumulative prejudice,

       notwithstanding the majority’s suggestions to the contrary. This Court must do the

       same on appeal, where the trial court’s legal determination that a party has not

       demonstrated cumulative prejudice is reviewed de novo. State v. Clark, 380 N.C. 204,

       2022-NCSC-13, ¶ 31 (“Whether a defendant was denied the effective assistance of

       counsel is a question of law that is reviewed de novo.”).

¶ 55         Applying the proper prejudice standard to the facts of this case, I would

       conclude that respondent-mother has demonstrated she was prejudiced by her

       counsel’s multiple instances of deficient performance. This case differs significantly

       from the typical case involving an IAC claim in a termination proceeding. In most

       cases, an appellate court reviews a claim that a respondent-parent received

       ineffective assistance in a termination proceeding alone, not that the parent received

       ineffective assistance during the underlying juvenile proceedings leading up to the

       termination hearing. See, e.g., In re M.Z.M., 251 N.C. App. 120, 124 (2016)

       (“Respondent-mother claims she received ineffective assistance of counsel (‘IAC’) at

       the termination hearing.”). In those types of cases, an appellate court can conduct a

       prejudice analysis based on the record and set of facts developed and determined by
                                       IN RE B.B., S.B., S.B.

                                            2022-NCSC-67

                                         Earls, J., dissenting.



       the trial court during the underlying proceedings, which allow the appellate court to

       assess with a reasonable degree of certainty the probable impact of counsel’s deficient

       performance at the termination hearing.

¶ 56         This case is different. In this case, respondent-mother’s counsel failed to secure

       her presence in court on numerous occasions, failed to maintain ongoing

       communication with her during the course of proceedings, failed to file a responsive

       pleading to DSS’s termination motion, failed to advocate on respondent-mother’s

       behalf during the underlying juvenile proceedings, and failed to raise any defense at

       the termination hearing. These actions and omissions fall far short of what is

       necessary to provide a respondent-parent with adequate representation. While the

       precise standard for adequate performance might vary depending upon the context

       and nature of a given proceeding, given the stakes involved for parents in juvenile

       matters, adequate representation would generally require counsel to do things like

                       Communicate regularly with clients (at least monthly
                        and after all significant developments or case changes)
                        and in-person when possible;”

                    ....

                       Thoroughly prepare for and attend all court hearings
                        and reviews.

                       Thoroughly prepare clients for court, explain the
                        hearing process and debrief after hearing are complete
                        to make sure clients understand the results. For
                        children this must be done in a developmentally
                        appropriate way.
                                       IN RE B.B., S.B., S.B.

                                            2022-NCSC-67

                                         Earls, J., dissenting.



                    ....

                       Conduct rigorous and complete discovery on every case.

                       Independently verify facts contained in allegations and
                        reports.

                       Have meaningful and ongoing conversation with all
                        clients about their strengths, needs, and wishes.

                    ....

                       Work with every client to identify helpful relatives for
                        support, safety planning and possible placement.

                       Attend and participate in case planning, family group
                        decision-making and other meetings a client may have
                        with the child welfare agency.

                       Work with clients individually to develop safety plan
                        and case plan options to present to the court.

                       File motions and appeals when necessary to protect
                        each client’s rights and advocate for his or her needs.

       United States Department of Health and Human Services, Administration on

       Children, Youth and Families, High Quality Legal Representation for All Parties in

       Child Welfare Proceedings 13 (2017). Respondent-mother did not receive adequate

       representation under the circumstances of this case.

¶ 57         These repeated failures deprived respondent-mother of a fundamentally fair

       termination proceeding and deprive this Court of a record and set of facts that allow

       us to reasonably assert respondent-mother’s rights would have been terminated even

       if she had received adequate representation. These basic legal principles are usefully
                                  IN RE B.B., S.B., S.B.

                                       2022-NCSC-67

                                    Earls, J., dissenting.



illustrated by a case out of Oregon, In State ex rel. State Office for Services to Children

& Families v. Thomas (In re Stephens), 170 Or. App. 383 (2000). The facts of In re

Stephens are very similar to this case. In In re Stephens, the father failed to appear

for the termination hearing. He was in a residential treatment center at the time of

the hearing, and his attorney did not obtain a subpoena for his attendance or notify

personnel at the center about the need to have the father at the hearing. Although

counsel was present at the hearing, he made no opening statement except to say that

his client could be a good father and was in treatment. He made no closing argument.

He did not call witnesses, offer any exhibits, or cross-examine most of the witnesses.

Counsel also admitted that he was not prepared for trial, in part, because of the

father’s absence. The court concluded that the attorney’s lack of preparation and

failure to advocate any theory for the father rendered his performance inadequate.

The court also, on that record, found that his counsel’s failure to defend his interests

was prejudicial:

              Essential to our conclusion is the fact that the trial court
              was not given the opportunity to judge the credibility of the
              father's case or his evidence, whatever father's case and
              evidence may in fact be. . . . In a situation, as here, where
              father wanted to put on a case, where there is some credible
              evidence that father could be a resource for child, and
              where counsel has not effectively advocated any theory of
              father's case, father has not been heard. Accordingly, we
              will not conclude that the result would have inevitably
              been the same.

In re Stephens, 170 Or. App at 395–96; see also In re J.J.L., 2010 MT 4, 355 Mont. 23,
                                        IN RE B.B., S.B., S.B.

                                             2022-NCSC-67

                                          Earls, J., dissenting.



       223 P.3d 921 (2010) (concluding that trial counsel rendered deficient performance by

       failing to object to hearsay evidence, making no other objections, asking no questions

       on cross-examination, and not meeting with client prior to termination hearing). For

       similar reasons, the North Dakota Supreme Court has held that failure to provide

       counsel to an indigent parent in a juvenile proceeding may never be harmless error:

                     We are skeptical that the denial of counsel to an indigent
                     parent in an adoption proceeding which results in the
                     termination of parental rights can ever be “harmless,”
                     under any standard. It is, after all, an axiom in criminal
                     cases that counsel enables an accused to procure a fair
                     trial, and the formality of these termination and adoption
                     proceedings, along with their substantial threat to a
                     fundamental interest of the parent, is not so different from
                     those in a criminal case.

       Matter of Adoption of K.A.S., 499 N.W.2d 558, 567 (N.D. 1993) (citation omitted).

       Given how wholly inadequate counsel’s performance was in this case, the logic should

       apply.

¶ 58            Here, for example, because respondent-mother was in and out of jail

       throughout the course of these proceedings, an assessment of her progress on her case

       plan and the applicability of the asserted grounds for termination required an

       assessment of the constraints imposed by her incarceration. See In re K.N., 373 N.C.

       274, 283 (2020) (“[R]espondent’s incarceration, by itself, cannot serve as clear, cogent,

       and convincing evidence of neglect. Instead, the extent to which a parent's

       incarceration or violation of the terms and conditions of probation support a finding
                                        IN RE B.B., S.B., S.B.

                                            2022-NCSC-67

                                         Earls, J., dissenting.



       of neglect depends upon an analysis of the relevant facts and circumstances.”). But

       because counsel never raised the issue at a permanency planning hearing, and

       because respondent-mother was never brought to court to raise the issue or present

       factual evidence herself, the trial court never considered whether the terms of

       respondent-mother’s case plan needed to be adapted in view of the services available

       to her in jail. Because counsel did not file an answer to the termination motion and

       did not advocate for respondent-mother at the termination hearing, the trial court

       never examined the extent to which the existence of grounds for termination resulted

       from the fact of respondent-mother’s incarceration alone. In re M.A.W., 370 N.C. 149,

       153 (2017) (“Our precedents are quite clear—and remain in full force—that

       incarceration, standing alone, is neither a sword nor a shield in a termination of

       parental rights decision.”) (cleaned up). The opportunity to create a record that could

       support the claim that the outcome of the termination hearing might have been

       different was lost due to counsel’s deficient performance at all stages of these

       proceedings. In no meaningful sense do these circumstances establish that the

       termination of respondent-mother’s parental rights resulted from “a fair trial, a trial

       whose result is reliable.” Strickland, 466 U.S. at 687.

        II.   Respondent-mother’s challenge to the trial court’s findings of fact

¶ 59          In addition to the majority’s improper application of the prejudice standard,

       the majority also errs in sidestepping respondent-mother’s challenge to the trial
                                        IN RE B.B., S.B., S.B.

                                             2022-NCSC-67

                                          Earls, J., dissenting.



       court’s findings of fact by adopting a strained, unnecessary, and formalistic reading

       of the argument raised in her brief. According to the majority, respondent-mother

       failed to challenge any of the findings of fact the trial court actually entered because

       the trial court did not enter the finding respondent-mother purported to challenge,

       the finding “that there was no evidence that could have been presented to alter the

       result of the termination proceeding.” It is correct that there is no finding precisely

       stating “that there was no evidence that could have been presented to alter the result

       of the termination proceeding” in those exact words. But the trial court did find that

       “[i]n the absence of any showing of evidence or testimony that could have been

       presented, the court finds that, even if respondent-mother had been present and

       available at every hearing throughout the pendency of the underlying case, the

       outcome of the termination hearing would have been the same.” Substantively, there

       is no difference between the finding respondent-mother challenges and the finding

       the trial court entered. Both mean exactly the same thing: that, in the trial court’s

       view, respondent-mother had failed to note any evidence that “could have been

       presented” during the termination proceeding (or underlying juvenile proceeding)

       that would have changed its ultimate outcome.

¶ 60         There is no requirement in our rules of appellate procedure stating that

       appellants must list the specific findings of fact being challenged using the precise

       words utilized by the factfinder in order to challenge findings of fact on appeal. We
                                        IN RE B.B., S.B., S.B.

                                             2022-NCSC-67

                                          Earls, J., dissenting.



       have never before imposed such a requirement in our caselaw. There is good reason

       not to. This Court has moved away from overly technical rules of appellate procedure

       in recent years, amending Rule 10 to eliminate the requirement that litigants must

       list specific “exceptions” and “assignments of error” to properly present an issue on

       appeal. See Malone-Pass v. Schultz, 868 S.E.2d 327, 2021-NCCOA-656, ¶ 15

       (describing changes to Rules of Appellate Procedure effective as of October 2009).

       Consistent with this more reasonable approach, and based on the text of the current

       Rule 10, we have held that a party preserves an issue for appellate review by making

       a general objection when “what action is being challenged and why the challenged

       action is thought to be erroneous . . . are ‘apparent from the context[.]’ ” State v.

       McLymore, 380 N.C. 185, 2022-NCSC-12, ¶ 17. We should utilize the same approach

       in this context. Unchallenged findings of fact are always binding on appeal, but if it

       is “apparent from the context” that a party is challenging a particular finding of fact,

       we should not evade our obligation to review the trial court’s findings to determine if

       they are supported by the record evidence.

                                      III.    Conclusion.

¶ 61         Once again, this Court’s decision to deny a respondent-parent’s claim that she

       received ineffective assistance of counsel in a juvenile proceeding “gives short shrift

       to an important guarantor of the fairness of our juvenile system.” In re Z.M.T., 379

       N.C. 44, 2021-NCSC-121, ¶ 21 (Earls, J., dissenting). Although I recognize the State’s
                                IN RE B.B., S.B., S.B.

                                     2022-NCSC-67

                                  Earls, J., dissenting.



interest in protecting the welfare of the children subject to these proceedings and the

children’s concomitant need for permanency, the juvenile system suffers when we

refuse to correct the erosion of rights guaranteed to parents in juvenile proceedings.

The record in this case demonstrates that respondent-mother’s counsel’s

representation in this instance was so deficient as to undermine the validity and

reliability of the juvenile and termination proceedings entirely. Accordingly, I would

reverse the order terminating respondent-mother’s parental rights and remand for

further proceedings.